 

 

MEMO ENDORSED

CS TASH RUBTNSR BSEUMEN 2 FISPCATIAP BaeeeroPt*

TANNER & ORTEGA, L.LP.

ATTORNEYS AT LAW
WWW.TANNERORTEGA.COM

HOWARD E. TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y.,NJ. AND D.C. BAR

NEW YORK CITY OFFICE WHITE PLAINS OFFICE
299 BROADWAY 175 MAIN STREET
SUITE 1700 SUITE 860
NEW YORK, NY 10007 WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333

FAX: (212) 962-1778

OFFICE: (914) 358-5998
FAX: (914) 761-0995

April 16, 2020
Honorable Nelson S. Roman
United States District Court Judge
United States District Courthouse
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

BY ECP

Re: USA v. Matityau Moshe Malka, 19 Cr. 497(NSR)—OS

Dear Judge Roman:
On April 6, 2020, notification was sent to the CJA Panel that new

counsel was needed for assignment to represent the defendant in the above

matter. As I am unconflicted in this case, I responded that I was available for
assignment.

I therefore write to to the Court to request that I be assigned to this
matter pursuant to CJA, nunc pro tunc to April 6, 2020.

Thank you, Your Honor, for your consideration of this matter.

Very truly yours,

Tanner & Ortega, L.L.P.

  
   

Howar anner

cc: All Parties (By ECF)

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

|] DOC #:

Counsel 's request to be assigned nunc pro tunc to April 6, 2020 to

represent this defendant is granted. Clerk of the Court requested to
terminate the motion (doc. 84). wn

Dated: April 17, 2020. SOORDERED—_/
a“,

— a
” ~~ _

 

 

 

Naisorrs: Roman, US.DJ.
DATE FILED:_]( 71] 2020 |}

 

 

 

 

 
